UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
JAMES GORDON,                        )
                                     )
                  Plaintiff,         )
                                     )
       v.                            )  Civil Action No. 09-1717 (RCL)
                                     )
ARMORGROUP NORTH AMERICA,            )
INC., et al.,                       )
                                     )
                  Defendants.        )
____________________________________)

                                         MEMORANDUM

        In an accompanying Order, the Court will grant the defendants’ motions to transfer this

case to the Eastern District of Virginia.

        Plaintiff claims that he was constructively discharged for engaging in protected activities.

He also seeks to vindicate other interests under Virginia law.

        Plaintiff worked at the Virginia headquarters of ArmorGroup North America, Inc.

Plaintiff resides in Virginia. Defendants Medley and Hoffman both live and work in Virginia.

The alleged constructive discharge occurred in Virginia. Since plaintiff is not a resident of this

District, his choice of forum is not entitled to special weight.

        The parties and the witnesses and the records are almost entirely in Virginia.

Accordingly, the section 1404(a) motion to transfer will be granted in a separate order filed this

date.

        Signed by Royce C. Lamberth, Chief Judge, on December 22, 2009.